EXHIBIT January 27, Jersey Central Power & Light Company c/o FirstEnergy Corp. 76 South Main Street Akron, Ohio Re: $300,000,000 aggregate principal amount of Jersey Central Power & Light Company’s 7.35% Senior Notes due 2019, Registration Statement on Form S-3 (Registration No. 333-153608-03) Ladies and Gentlemen: We have acted as special counsel to Jersey Central Power & Light Company, a New Jersey corporation (the “Company”), in connection with the registration, pursuant to a Registration Statement on Form S-3, as amended (the “Registration Statement”), filed with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Act”), of the offering and sale by the Company of $300,000,000 aggregate principal amount of the Company’s 7.35% Senior Notes due 2019 (the “Notes”) issued under the Indenture, dated as of July 1, 1999, as supplemented (the “Indenture”), between the Company and The Bank of New York Mellon Trust Company, N.A., as successor trustee (the “Trustee”) and the Company Order thereunder, dated January 27, 2009 (the “Company Order”), and sold pursuant to the terms of an Underwriting Agreement, dated January 22, 2009, among Greenwich Capital Markets, Inc., Morgan Stanley & Co. Incorporated, UBS Securities LLC and Wachovia Capital Markets, LLC as Representatives of the Underwriters listed on Schedule I thereto (collectively, the “Underwriters”) and the Company (the “Underwriting Agreement”).This opinion is being furnished in accordance with the requirements of Item 601(b)(5) of Regulation S-K under the Act. In our capacity as such counsel, we have either participated in the preparation of or have reviewed and are familiar with the Registration Statement, together with the exhibits thereto and the documents incorporated by reference therein, the base prospectus, dated September 22, 2008, forming a part of the Registration
